Citation Nr: 0702099	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than October 3, 
1996, for the assignment of a 30 percent schedular rating for 
residuals of a through and through shell fragment wound of 
the right forearm, involving Muscle Group VII.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a June 1997 rating decision, the RO granted an increased 
disability rating for residuals of a through and through 
shell fragment wound of the right forearm, involving Muscle 
Group VII, from 10 percent to 30 percent, effective from 
October 3, 1996.  The veteran's representative, in a 
statement submitted in June 1998, requested the 30 percent 
disability rating be applied retroactively to the date of the 
veteran's discharge from service.  The representative argued 
that the veteran's service-connected right forearm disability 
was incorrectly rated from the onset and that the 30 percent 
rating was therefore applicable from the date of his 
discharge from service. The RO did not initiate any action in 
response to the June 1998 statement.

In August 2001 and October 2002 remands, the Board indicated 
that the veteran's representative had raised a claim of 
entitlement to an earlier effective date for an increased 
rating in the June 1998 statement and referred the claim to 
the RO for initial development and adjudication. In 
adjudicating the raised earlier effective date issue, the RO 
found that the issue of CUE was implicated. In determining 
that the veteran was not entitled to an earlier effective 
date for a 30 percent rating for residuals of a through and 
through shell fragment wound of the right forearm, the RO 
also found that there was no CUE in the previous January 26, 
1971 rating decision.  In a February 2005 decision, the Board 
determined that the veteran had perfected his appeal of both 
of these issues.  In that decision, the Board denied CUE 
claim and remanded the case with respect to the earlier 
effective date claim and TDIU claim.




FINDINGS OF FACT

1.  The veteran has approximately 66 credits of college 
education; he was employed until approximately 1995 working 
in construction and most recently as a brick layer.

2.  The veteran's service-connected disability consisted of 
(1) residuals of a through and through shell fragment wound 
of the right forearm with scars, involving Muscle Group VII, 
evaluated as 30 percent disabling; (2) residuals of a through 
and through shell fragment wound of the left forearm with 
scars and retained foreign body, involving Muscle Group VII, 
evaluated as 10 percent disabling; and (3) scars on the chin 
and right eyebrow, evaluated as zero percent disabling.  The 
combined disability rating for the veteran's service-
connected disabilities is 40 percent.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his education and occupational experience.

4.  In an unappealed January 1971 rating decision, the RO 
granted service connection for residuals of a through and 
through shell fragment wound of the right forearm, involving 
Muscle Group VII, and assigned that disability a 10 percent 
disability rating, effective July 8, 1970.  There was a 
tenable basis for the RO's January 1971 rating decision that 
determined that the disability warranted a 10 percent rating.

5.  The veteran submitted a claim of entitlement to an 
increased rating for residuals of a through and through shell 
fragment wound of the right forearm, involving Muscle Group 
VII which was received on December 11, 1996; and continuously 
prosecuted thereafter.  A rating decision dated in June 1997 
granted a 30 percent rating for that disability, effective 
from October 3, 1996.

6.  There is no evidence associated with the period between 
October 3, 1996 and one-year before December 11, 1996 showing 
entitlement to a rating in excess of 10 percent for residuals 
of a through and through shell fragment wound of the right 
forearm, involving Muscle Group VII.


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2006).

2.  The RO's unappealed January 1971 rating decision, which 
assigned a 10 percent rating for the veteran's residuals of a 
through and through shell fragment wound of the right 
forearm, involving Muscle Group VII, is not clearly and 
unmistakably erroneous, and is final.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.302, 
20.1103 (1971).

3.  An effective date prior to October 3, 1996, for the award 
of a 30 percent evaluation for residuals of a through and 
through shell fragment wound of the right forearm, involving 
Muscle Group VII, is warranted. 38 U.S.C.A. § 5100(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2002 and June 2005.  In these letters, the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim of entitlement to TDIU.  The RO has 
also informed the veteran of the types of evidence needed to 
substantiate his claim for an earlier effective date for the 
30 percent rating for his service-connected residuals of a 
through and through shell fragment wound of the right 
forearm, involving Muscle Group VII.  By way of a March 2006 
supplemental statement of the case, the RO informed the 
veteran of the evidence needed to substantiate a claim for an 
earlier effective date.  VA has also in effect informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

The Board notes that the April 2002 and June 2005 letters did 
not provide the veteran with appropriate notice pursuant to 
VCAA as to what evidence was required for him to substantiate 
his claim for an earlier effective date for the increased 
rating for the shell fragment wound disability or the grant 
of TDIU.  Such a procedural defect is cured, however, in the 
circumstances of this case.  The veteran is represented by 
The American Legion, and the veteran's representative has 
clearly expressed that the representative has actual 
knowledge of the evidence needed to substantiate the claims.  
This is shown in letters from the representative addressing 
the claims.  With the demonstration of actual knowledge of 
the evidence needed to substantiate the claims and as the 
veteran has had the opportunity to participate effectively in 
the processing of his claims, that is, the opportunity to 
submit evidence or argument on the earlier effective date 
claims, which he did, the purpose of the VCAA notice was not 
frustrated and the veteran was not prejudiced by the defect 
in the VCAA notice.  A remand for additional notice today 
would serve no useful purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claim for an earlier 
effective date for a TDIU, the Board finds that the veteran 
is not prejudiced by a decision at this time, particularly in 
view of the Board's decision to deny these claims.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements made and testimony given in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.




II.  Analysis of TDIU Rating Claim

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

Service connection is currently in effect for (1) residuals 
of a through and through shell fragment wound of the right 
forearm with scars, involving Muscle Group VII, evaluated as 
30 percent disabling; (2) residuals of a through and through 
shell fragment wound of the left forearm with scars and 
retained foreign body, involving Muscle Group VII, evaluated 
as 10 percent disabling; and (3) scars on the chin and right 
eyebrow, evaluated as zero percent disabling.  The combined 
disability rating for the service-connected disabilities is 
40 percent.  Given the foregoing, the veteran does not meet 
the minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected condition.  See 38 C.F.R. § 4.19 (2006).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  38 C.F.R. § 
4.16.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

With regard to the veteran's education and employment 
history, after the claim was appealed, in June 2005 the RO 
sent the veteran a VA-Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  In a 
transmittal letter sent with the form, the veteran was 
requested to complete the form if he claimed entitlement to a 
total disability compensation rating based on individual 
unemployability due to his service-connected disabilities.  
The veteran did not return a completed VA-Form 21-8940.  A 
completed VA-Form 21-8940 is needed to provide information as 
to the veteran's education and employment history.  See 38 
C.F.R. § 4.16.

Review of the record does provide some information regarding 
the veteran's social history including work history and 
education.  The report of VA examination in August 2005 shows 
that the veteran reported that he was unemployed for the 
previous 10 years.  Prior to that, he was employed as a 
construction worker.  He stated that he was unable to work 
due to his arms.  He also reported that he had difficulty 
with hunting and fishing.  Elsewhere VA medical records show 
that the veteran reported that he went to college and 
received approximately 66 credits, and that he last worked as 
a brick layer.

During an August 2005 VA examination, the examiner opined 
that the veteran's employment would preclude any heavy 
lifting or repetitive use of the upper extremities which 
produces pain and weakness.

Review of the medical record contained in the claims file 
reflects that the veteran had other medical problems 
unrelated to service, including bilateral shoulder 
osteoarthritis (mild degenerative changes involving bilateral 
AC joints); idiopathic meralgia paresthetica (of the lateral 
femoral cutaneous nerves); hyperlipidemia; sleep apnea; and 
glucose intolerant.  Also, in the August 2005 VA examination 
report the examiner noted a past medical history including 
alcohol abuse; cannabis abuse; chronic PTSD; sleep 
disturbance; deviated nasal septum; benign hypertension; 
hypercholesterolemia; and obesity. 
 
In summary, the veteran has other conditions for which 
service connection is not currently in effect which have 
significant disabling effects.  The disabling effects of any 
nonservice-connected conditions, however, cannot be 
considered in determining whether the veteran is entitled to 
a TDIU rating.  

The Board recently considered the disabling manifestations of 
the veteran's service-connected residuals of left forearm 
shell fragment wounds in a July 2003 decision.  
After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  When 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show-even when 
considering the limitations and exacerbations due to the 
veteran's service-connected right and left forearm shell 
fragment wound disabilities and other scar disability-that 
some factor exists that takes this veteran's case outside the 
realm of the usual so as to render impracticable his 
schedular ratings.

In this case, the Board first notes that the schedular rating 
criteria are not inadequate to rate the veteran's residuals 
of a through and through shell fragment wound of the right 
forearm with scars, involving Muscle Group VII; (2) residuals 
of a through and through shell fragment wound of the left 
forearm with scars and retained foreign body, involving 
Muscle Group VII; or (3) scars on the chin and right eyebrow.  

Regarding the right arm (the veteran's dominant arm) 
disability, although this is evaluated at a 30 percent level, 
reflecting moderately severe disability of Muscle Group VII, 
the schedular rating criteria provide for a range of ratings 
up to 40 percent, which is the rating assignable for severe 
impairment.  Similarly, the left arm disability is evaluated 
at a 10 percent level, reflecting moderate impairment.  For a 
nondominant arm the schedular rating criteria provide for a 
range of ratings up to 30 percent, which is the rating 
assignable for severe impairment.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  

The veteran's scars on the chin and right eyebrow are 
assigned a zero percent rating, which reflects at most only 
slight impairment due to disfiguring scars of the head, face 
or neck.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4, including the rating criteria applicable to 
skin disorders.  The revised rating criteria are codified in 
38 C.F.R. § 4.118 (2006).   

The previous version of Diagnostic Code 7800 provides for 
evaluation of disfiguring scars of the head, face or neck.  
Under that code, a noncompensable rating is assigned for 
disfiguring scars of the head, face, or neck when slight.  
The ratings range up to a maximum rating of 30 percent, which 
is assigned for disfiguring scars of the head, face, or neck 
when severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.

Under the amended version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck, the schedular 
rating criteria provide for a range of ratings from 10 
percent to 80 percent.  The latter rating is assignable for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features, or 
with six or more characteristics of disfigurement.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800, and Note 1 (2006).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2006). 

Thus the schedular rating criteria are not inadequate to rate 
the veteran's service-connected disabilities.  That criteria 
provides a range of ratings above that assigned.  

Further, the evidence shows that the right and left forearm 
disabilities might limit the veteran to sedentary employment.  
This is reflected in the August 2005 VA examination report, 
in which the examiner opined indicating that the veteran's  
employment would preclude any heavy lifting or repetitive use 
of the upper extremities which produces pain and weakness.  
However, this is insufficient to show that service-connected 
disability precludes sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability 
ratings. Van Hoose.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disability.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis of Earlier Effective Date Claim 
 
The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005) and 38 C.F.R. § 3.400 (2006).  
The statute and regulation provide, in pertinent part, that 
the effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2006).  An effective date for a 
claim for increase may be granted prior to the date of claim 
if it is factually ascertainable that an increase in 
disability had occurred within one year before the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(1) and (2) (2006); see also Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, the provisions 
of 38 U.S.C.A. § 5110 refer to the date an application is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p), 
3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital, or evidence from a 
private physician, will be accepted as an informal claim for 
increased benefits.  See id. at 199.  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of the claim.  38 C.F.R. § 3.157(b)(1).  The date of 
receipt of evidence from a private physician will be accepted 
as the date of the claim, if the evidence is within the 
competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. § 
3.157(b)(2).    

Based upon a complete review of the evidence of record, the 
Board finds that October 3, 1996, is the earliest effective 
date assignable for the grant of a 30 percent disability 
rating for service-connected residuals of a through and 
through shell fragment wound of the right forearm, involving 
Muscle Group VI.  Here, the veteran contends that service 
connection for shell fragment wound of the right forearm, 
involving Muscle Group VI, should be granted from July 1970,  
when he filed his initial claim for service connection for 
the disability.  He further contends that his current 
symptoms, on which the 30 percent disability rating was 
assigned, are essentially the same as the symptoms he 
exhibited in July 1970. However, after the RO granted service 
connection for shell fragment wound of the right forearm, 
involving Muscle Group VI, and assigned a 10 percent 
disability rating in a January 1971 rating decision, the 
veteran failed to appeal the disability evaluation assigned 
at that time.

The record reflects the veteran was notified of the January 
1971 rating decision and did not appeal.  As a result, the 
January 1971 rating decision is final in the absence of clear 
and unmistakable error, see 38 U.S.C.A. §§ 7105(c), 5109A; 38 
C.F.R. §§ 3.104(a), 3.105(a), 20.1103.  Clear and 
unmistakable error has not been asserted or shown in this 
case, and therefore an effective date of July 8, 1970 for a 
rating in excess of 10 percent is legally precluded.

The veteran submitted a claim for an increased evaluation for 
shell fragment wound of the right forearm, involving Muscle 
Group VI, on December 11, 1996.  There is a private treatment 
record, however, dated October 3, 1996, prior to the date of 
the veteran's claim.  In the June 1997 rating decision, 
although the private treatment record was received December 
11, 1996, the RO assigned an effective date of October 3, 
1996 for the increased rating of 30 percent based on the date 
of that private treatment record.  As the private treatment 
record relates to the service-connected disability, it is 
considered an informal claim for increase; but as this was 
received on December 11, 1996, it does not provide for an 
assignment of an earlier effective date on the basis of being 
an informal claim.  See 38 C.F.R. § 3.157(b)(2). 

Here, the earliest treatment record after January 1971 is the 
October 3, 1996 private treatment record, received in 
December 1996.  There are no earlier treatment records or 
other medical record which could be asserted as an earlier 
informal claim.  Therefore, the Board finds that the date of 
the veteran's claim for an increased rating for shell 
fragment wound of the right forearm, involving Muscle Group 
VI, is December 11, 1996.  

As the October 3, 1996 private treatment record contains 
evidence showing it is factually ascertainable that an 
increase in disability had occurred within one year before 
the date of claim, an effective date of October 3, 1996 for 
the increase is appropriate.  There is no other competent 
evidence prior to that date and within one year before the 
date of claim showing that it is factually ascertainable that 
an increase in disability had occurred.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) 
(2006); see also Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

Therefore, an effective date earlier than October 3, 1996 for 
the assignment of a 30 percent schedular rating for residuals 
of a through and through shell fragment wound of the right 
forearm, involving Muscle Group VII, is not warranted based 
upon the evidence of record.


ORDER

Entitlement to TDIU is denied.

An effective date prior to October 3, 1996, for entitlement 
to a 30 percent disability rating for residuals of a through 
and through shell fragment wound of the right forearm, 
involving Muscle Group VII, is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


